






October 28, 2016
Dear Kristina:
This letter (the “Agreement”) confirms the agreement between you and Etsy, Inc.
(the “Company”) regarding the transition of your duties and responsibilities and
resignation.
1.    Last Date of Employment. Your last day of employment with the Company will
be March 31, 2017 or such earlier date as your employment ends under Section 4
of this Agreement (the “Effective Date”). As of the Effective Date, you will and
hereby resign from the office of Chief Financial Officer (“CFO”) of the Company
(and from any and all other offices you hold with Company affiliates). From the
date of this Agreement through the Effective Date (such period being referred to
as the “Retention Period”), you will continue to be employed by the Company in
accordance with Section 2, below.
2.    Retention Period. You agree that, during the Retention Period, you will
continue to perform your duties and responsibilities in a professional manner,
including the preparation of the Company’s financial statements and related
filings with the Securities and Exchange Commission; perform such duties and
responsibilities as may be reasonably assigned to you and consistent with your
position as the CFO by the Company’s Chief Executive Officer (“CEO”) and Board
of Directors (“Board”); and cooperate in the effort to effect an orderly,
smooth, and efficient transition of your duties and responsibilities to such
individual(s) as the Company may direct. The Company will continue to provide
you with the information and resources you need to reasonably discharge your
duties under this Section 2.
3.    Retention Benefits. Subject to Sections 4 and 8, below, as an inducement
for you to continue your employment with the Company during the Retention
Period; in exchange for your signing this Agreement and not revoking your
acceptance of this Agreement; your compliance with your obligations under this
Agreement (including Section 2, above); and your signing (no earlier than the
Effective Date) and not revoking the Supplemental Release, a copy of which is
attached as Exhibit A to this Agreement (the “Supplemental Release”), the
Company will provide you with the following benefits:
(a)
Continuation of your base salary at an annualized rate of $340,000 (but not your
employment) for a period of six (6) months after the Effective Date, which base
salary shall be paid to you in accordance with the Company’s normal payroll
practices, commencing within thirty (30) days following the Effective Date,
provided that the initial payment will include a catch-up payment to cover the
period between the Effective Date and the date of such first payment;



(b)
Reimbursement of your COBRA premiums for the health coverage you and your spouse
and eligible dependents were covered under the Company’s plans



117 Adams Street • Brooklyn, NY 11201
    


    

--------------------------------------------------------------------------------

Page 2




immediately prior to the Effective Date for the six (6) month period after the
Effective Date or until such time as you are eligible for health coverage
through another employer, whichever comes first, which amounts shall be paid to
you on the first Company payroll date of each month that immediately follows the
date on which such monthly premium is due, commencing within thirty (30) days
following the Effective Date, provided that the initial payment will include a
catch-up payment to cover the period between the Effective Date and the date of
such first payment;


(c)
Payment of your annual cash incentive bonus for fiscal year 2016 as follows: (i)
payment of 100% of the individual performance portion, and (ii) payment of the
Company performance portion, as approved by the Compensation Committee of the
Board, at the same percentage that is applicable to all other participants in
the Etsy, Inc. Management Cash Incentive Plan (the “Bonus Plan”), which amount
will be paid to you in a lump sum at the same time that existing employees
receive payment of their bonus under the Bonus Plan, which may be prior to the
Effective Date.

 
(d)
A one-time retention bonus payable upon the Effective Date in the amount of
$63,750, which retention bonus will be paid to you in a single lump sum cash
payment within thirty (30) days following the Effective Date.



(e)
Full (i.e., 100%) acceleration, on the Effective Date, of the stock options
awarded to you on February 4, 2013, such that all such options will be fully
vested and exercisable on and as of the Effective Date.



(f)
Full (i.e., 100%) acceleration, on the Effective Date, of the stock options
awarded to you on January 30, 2015, such that all such options will be fully
vested and exercisable on and as of the Effective Date.



(g)
Full (i.e., 100%) acceleration, on the Effective Date, of the stock options and
restricted stock units (“RSUs”) awarded to you on March 1, 2016, such that all
such options will be fully vested and exercisable, and all RSUs will be fully
vested, on and as of the Effective Date.



(h)
An extension of the period following the Effective Date for you to exercise your
vested options, so that they will remain exercisable until December 31, 2017. If
no trading windows in which you are pre-cleared to trade (if necessary) are
opened within one hundred eighty (180) days following the Effective Date, you
will be released from any trading restrictions imposed under the Insider Trading
Policy, provided that you must at all times refrain from trading if you are in
possession of material non-public information.











117 Adams Street • Brooklyn, NY 11201
    

--------------------------------------------------------------------------------

Page 3




In addition, the Company will reimburse up to $15,000 in legal fees that you
incur in connection with this Agreement. Except for your salary through the
Effective Date, which has not been paid to you prior to the Effective Date, any
accrued but unused vacation, reimbursement of expenses you incur prior to the
Effective Date, which are not reimbursed to you by the Effective Date, and your
entitlement to benefits under any Company benefit, stock, equity, and long-term
incentive plan which are vested, and any other payments or benefits required to
be paid or provided by law or Company policy, you agree that you will not be
entitled to any additional compensation from the Company, including any salary,
bonus or incentive compensation, or other remuneration or benefits of any kind,
other than as set forth in this Agreement or in a subsequent written agreement
between you and the Company.


You agree that if you violate any of your obligations under this Agreement, you
will no longer be entitled to receive any benefits under Sections 3(a) through
(h), above.


4.    Termination or Resignation Prior to March 31, 2017. Notwithstanding
anything else in this Agreement, the Company may terminate your employment and
you may resign your employment at any time prior to March 31, 2017, in which
case you will receive only the benefits described in this Section 4. If you
resign your employment without Good Reason (as defined below) or if the Company
terminates your employment for Cause (as defined below) prior to March 31, 2017,
you will receive only your base salary through the date of termination or
resignation, any accrued, but unused vacation, any vested benefits under the
Company’s benefit, stock, equity, and long-term incentive plans, reimbursement
of duly-documented business expenses, and any other payments or benefits
required to be paid or provided by law or Company policy (“Accrued Benefits”).
If the Company terminates your employment without Cause or if you resign for
Good Reason prior to March 31, 2017, you will receive the Accrued Benefits,
together with the additional benefits set forth in Section 3(a) through (h),
above, provided (i) (as to the latter) that you sign (no earlier than the
Effective Date) and do not revoke your acceptance of the Supplemental Release
and (ii) the base salary continuation and COBRA reimbursement periods described
in Sections 3(a) and (b), above, will be extended so that you will have base
salary continuation and COBRA reimbursement from the earlier termination date to
September 30, 2017 (i.e., six months, plus the period between the earlier
termination date and March 31, 2017) .
For the purposes of this Agreement, “Cause” shall mean your (a) unauthorized use
or disclosure of the Company’s confidential information or trade secrets, (b)
breach of any material terms of this Agreement or any other material agreement
between you and the Company, (c) material failure to comply with the Company’s
written policies or rules, (d) conviction of, or plea of “guilty” or “no
contest” to, a felony under the laws of the United States or any State, (e)
gross negligence or willful misconduct in the scope of your employment, (f)
continuing failure to perform assigned duties after receiving written
notification of the failure from the Board, or (g) failure to cooperate in good
faith with a governmental or internal investigation of the Company or its
directors, officers or employees, if the Company has requested your cooperation;
provided, that prior to termination for “Cause” you shall receive








117 Adams Street • Brooklyn, NY 11201
    

--------------------------------------------------------------------------------

Page 4




notice of the event constituting Cause and, to the extent curable, shall have a
period of ten (10) days to cure such event.
For the purposes of this Agreement, “Good Reason” shall mean that one of the
following occurs without your written consent: (a) a material diminution in your
compensation (other than as contemplated in this Agreement); (b) the relocation
of your principal place of employment to a location more than fifty (50) miles
from its current location, (c) a requirement that you report to anyone other the
CEO or the Board or (d) a material breach of this Agreement; provided, that in
order to terminate on account of Good Reason, you must provide the Company
notice within ninety (90) days of the initial occurrence of the event
constituting Good Reason and the Company will have a period of thirty (30) days
to cure such event. If not cured, you may terminate your employment within sixty
(60) days following the end of the cure period.
5.    Equity Grants. Your stock options and restricted stock units will vest
through the Effective Date in accordance with the terms and conditions of the
applicable equity plan(s) and award agreement(s) pursuant to which they were
granted. Subject to the acceleration described in Section 3(e), (f) and (g) of
this Agreement, above, any options and restricted stock units that are unvested
as of the Effective Date will be forfeited in accordance with those plan(s) and
agreement(s). Your vested options as of the Effective Date will remain
exercisable until December 31, 2017. The award agreement(s) between you and the
Company evidencing your equity awards pursuant to the Etsy, Inc. 2006 Stock Plan
and the Etsy, Inc. 2015 Equity Incentive Plan will remain in full force and
effect and you agree to remain bound by them. You also acknowledge and agree
that you will remain bound by the terms of the Company’s Insider Trading Policy,
subject to the second paragraph of Section 3(h) above.
6.    Release of All Claims. In consideration for receiving the retention
benefits described in Section 3, above, and to the fullest extent permitted by
applicable law, you hereby waive, release and promise never to assert any claims
or causes of action, whether or not now known, against the Company or its
predecessors, successors or past or present subsidiaries, stockholders,
directors, officers, employees, consultants, attorneys, agents, assigns and
employee benefit plans with respect to any matter, including (without
limitation) any matter related to your employment with the Company or the
termination of that employment, claims for attorneys’ fees or costs, claims of
wrongful discharge, constructive discharge, emotional distress, defamation,
invasion of privacy, fraud, breach of contract or breach of the covenant of good
faith and fair dealing, claims under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act, the New York State Human Rights Law, the New York Labor Law,
and the New York City Human Rights Law; claims under any and all other federal,
state, and local statutes, regulations, and laws of any type; and claims for any
compensation or benefits not specifically referenced in this Agreement,
including claims under any Company incentive plan, bonus plan, or severance
plan). Execution of this Agreement does not bar (i) any claim that arises
hereafter, including (without limitation) a claim for breach of this Agreement,
(ii) any rights you may already have to be indemnified and/or advanced or
reimbursed expenses pursuant to any corporate document of the Company or its
affiliates or applicable law, including the Indemnification Agreement dated
April 15, 2015, or your right to be covered under any applicable directors’ and
officers’ liability insurance policies,






117 Adams Street • Brooklyn, NY 11201
    

--------------------------------------------------------------------------------

Page 5




(iii) any rights to the retention benefits set forth in this Agreement, and (iv)
any rights to vested equity awards and any rights under any benefit plans of the
Company under which you have a vested benefit and for which amounts are payable
after the Effective Date.
7.    No Admission. Nothing contained in this Agreement will constitute or be
treated as an admission by you or the Company of liability, any wrongdoing or
any violation of law.
8.    Other Agreements. At all times in the future, you will remain bound by the
Proprietary Information and Inventions Agreement (the “PIIA”) with the Company
you signed on February 2, 2015, an unsigned copy of which is attached as
Exhibit B. The Company agrees to modify the definition of the term “Competing
Agreement” (as referenced in the PIIA), as follows: for purposes of this
Agreement, the term “Competing Business” is defined as: (a) defined business
units and/or business lines within any of the following companies, and any of
their subsidiaries or parents, that operate an online marketplace: Amazon, eBay,
and Alibaba; or (b) any business that develops or operates an online marketplace
selling primarily the types of products sold on Etsy.com or its related websites
(for example, crafts, handmade art, handmade goods, vintage goods, craft
supplies); or (c) any business that develops, operates or sells software,
services or tools for building or operating e-commerce websites.
In addition, you will remain eligible for benefits under the Etsy, Inc. Change
in Control Severance Plan (“CIC Plan”) in the event that the Company experiences
a Change in Control (as defined in the CIC Plan), provided, however, that
(i)    the definition of “Qualifying CIC Termination” is hereby amended and
shall mean (as applied to you) (x) a termination of your employment under this
Agreement entitling you to the benefits under Section 3 of this Agreement or (y)
your Involuntary Termination (as defined in the CIC Plan), in either case, that
occurs within (A) the three (3) months before a Change in Control or (B) after a
Change in Control but prior to April 1, 2017; and    
(ii)    in the event you experience a Qualifying CIC Termination (as defined in
the preceding sub-paragraph), you will receive the benefits described in Section
3 of this Agreement, except that any amounts payable to you under Sections
II(1)(A) and (B) of the CIC Plan will be offset by any amounts paid to you under
Sections 3(a) and (b) of this Agreement, and any amounts payable to you under
Sections 3(a) and (b) of this Agreement will be offset by any amounts paid to
you under Sections II(1)(A) and (B) of the CIC Plan.
In other words, and for the avoidance of doubt, in the event you are eligible
under the terms of this Agreement to receive benefits under both Sections
II(1)(A) and (B) of the CIC Plan and Sections 3(a) and (b) of this Agreement,
you will receive the greater of the benefits under Sections II(1)(A) and (B) of
the CIC Plan or Sections 3(a) and (b) of this Agreement, but you will not
receive benefits under both Sections II(1)(A) and (B) of the CIC Plan and
Sections 3(a) and (b) of this Agreement. For purposes of clarity, you will also
receive the benefits








117 Adams Street • Brooklyn, NY 11201
    

--------------------------------------------------------------------------------

Page 6




described in Sections 3(c) through 3(h) of this Agreement in the event you
experience a Qualifying CIC Termination (as defined in sub-paragraph (i) of this
Section 8).
Except as expressly provided in this Agreement, this Agreement renders null and
void all prior agreements between you and the Company and constitutes the entire
agreement between you and the Company regarding the subject matter of this
Agreement. This Agreement may be modified only in a written document signed by
you and a duly authorized officer of the Company.
9.    Company Property. You represent that on or before the Effective Date, you
will return to the Company all property that belongs to the Company, including
(without limitation) copies of documents that belong to the Company and files
stored on your computer(s) that contain information belonging to the Company.
10.    Confidentiality of Agreement. You agree that, until such time as this
Agreement is disclosed publicly by the Company, you will not disclose to others
the existence or terms of this Agreement, except that you may disclose such
information to your spouse, attorney, or financial advisors (provided such
individuals agree that they will not disclose to others the existence or terms
of this Agreement).
11.    No Disparagement. You agree that you will not make any disparaging
statements (orally or in writing) about the Company or its products, services,
legal or business practices, past venture capital investors, known institutional
investors, or current or past (as of the date of this Agreement) directors,
officers, and known employees who served during your tenure at Etsy. The Company
will instruct current members of the Etsy Executive Team and board of directors
to refrain from making any disparaging statements about you.
12.    Cooperation. You agree that you will provide reasonable cooperation with
and assistance to the Company in connection with the defense or prosecution of
any claim that may be made against or by the Company, or in connection with any
ongoing or future investigation or dispute or claim of any kind involving the
Company, including any proceeding before any arbitral, administrative, judicial,
legislative, or other body or agency, including testifying in any proceeding to
the extent such claims, investigations or proceedings are related to services
performed or required to be performed by you, knowledge possessed by you, or any
act or omission by you. The Company will reimburse you for reasonable related
expenses in connection with such cooperation.
13.    Preservation of Rights. Nothing in Sections 6, 10, 11, or 12, above, or
otherwise in this Agreement, shall be construed to prevent you from (a)
reporting violations of United States or other law or regulations to or (b)
participating in an investigation conducted by, or providing truthful
information to any government, regulatory, or self-regulatory agency in
accordance with law, including but not limited to the Department of Justice, the
Securities and Exchange Commission (“SEC”), the U.S. Equal Employment
Opportunity Commission (“EEOC”), the Congress, and any agency Inspector General,
or from making other disclosures that are protected under the whistleblower or
other provisions of any applicable United States or






117 Adams Street • Brooklyn, NY 11201
    

--------------------------------------------------------------------------------

Page 7




other law or regulation. You do not need the prior authorization of the Company
to make any such reports or disclosures and you are not required to notify the
Company that you have made such reports or disclosures. Nevertheless, you
acknowledge that you cannot recover any monetary benefit, damages, or equitable
relief with respect to any of the claims released and waived in this Agreement
through or from any charge filed by you with a fair employment practices agency
such as the EEOC or any action commenced by a third party. However, nothing in
this Agreement prevents you from obtaining a monetary award from the SEC.
14.    Disclosures. You hereby represent, acknowledge, and agree that you have,
prior to signing this Agreement, fully disclosed to the CEO and/or Board all
information that you possess with respect to any violations, or potential
violations, of the securities laws or any other laws and regulations with which
the Company has an obligation to comply.
15.    Indemnification. The Indemnification Agreement dated April 15, 2015 shall
remain in effect in accordance with its terms.
16.    Taxes. All payments under this Agreement will be subject to all
deductions required by law, including applicable taxes and withholdings. In
accordance with its normal payroll practices, the Company will mail to your home
address in the Company’s records any tax reporting forms it prepares in
accordance with any payments made to you, at such time as those forms are
prepared and/or filed. An IRS Form 1099 will be issued to you with respect to
the reimbursement of legal fees described in Section 3, above. You will be
solely responsible and liable for any taxes owed on any payments or benefits
made or provided to you under this Agreement, except for taxes the Company
believes it has an obligation to withhold from any such payments or benefits.
17.    Section 409A. The intent of the parties is that payments and benefits
under this Agreement comply with, or be exempt from, Internal Revenue Code
Section 409A and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance with Code
Section 409A; provided, that the Company does not guarantee to you any
particular tax treatment with respect to this Agreement and any payments
hereunder.
For purposes of Code Section 409A, each payment is a separate payment and your
right to receive any installment payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within ten calendar
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company. In no event
may you, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement that is considered non-qualified deferred
compensation.
With regard to any provision in this Agreement that provides for reimbursement
of costs and expenses or in-kind benefits, except as permitted by Code Section
409A, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another






117 Adams Street • Brooklyn, NY 11201
    

--------------------------------------------------------------------------------

Page 8




benefit; (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided, that this clause (ii) shall not be violated with regard
to expenses reimbursed under any arrangement covered by Internal Revenue Code
Section 105(b) solely because such expenses are subject to a limit related to
the period the arrangement is in effect; and (iii) such payments shall be made
on or before the last day of your taxable year following the taxable year in
which the expense was incurred.
Notwithstanding any other provision hereof, if you are, as of the Effective
Date, a “specified employee” for purposes of Treas. Reg. § 1.409A-1(i), then any
amount payable to you pursuant to this Agreement that is neither a short-term
deferral within the meaning of Treas. Reg. § 1.409A-1(b)(4) nor within the
involuntary separation pay limit under Treas. Reg. § 1.409A-1(b)(9)(iii)(A) will
not be paid before the date that is six months after the date of termination, or
if earlier, the date of your death. Any payments to which you would otherwise be
entitled during such non-payment period will be accumulated and paid or
otherwise provided to you on the first day of the seventh month following such
date of termination, or if earlier, within thirty (30) calendar days of your
death to your surviving spouse (or to your estate if your spouse does not
survive you).
18.    Severability. If any term of this Agreement is held to be invalid, void
or unenforceable, the remainder of this Agreement will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.
19.    Choice of Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of New York (other than their
choice-of-law provisions).
20.    Execution. This Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute one
agreement. Execution of a facsimile copy will have the same force and effect as
execution of an original, and a facsimile signature will be deemed an original
and valid signature.
21.    Effective Date and Revocation. You agree by your signature below that you
had, and that the Company gave you, at least twenty-one (21) days to review and
consider this Agreement before signing it, and that such period was sufficient
for you to fully and completely consider all of its terms. The Company hereby
advises you to discuss this Agreement with your own attorney (at your own
expense) during this period if you wish to do so. You may accept this Agreement
by delivering a copy of the Agreement signed by you to me within twenty-one (21)
days from the day you receive the Agreement. You may revoke your acceptance of
the Agreement for a period of seven (7) days after signing the Agreement by
delivering written notification to me within that seven-day period. If you do
not revoke your acceptance of the Agreement, it will be effective on the eighth
(8th) day after you sign it. If you revoke your acceptance of this Agreement,
you will not be entitled to the benefits listed in Section 3, above. You agree
that you have carefully read this Agreement, fully understand what it means, and
are entering into it voluntarily.






117 Adams Street • Brooklyn, NY 11201
    

--------------------------------------------------------------------------------

Page 9




Please indicate your agreement with the above terms by signing below.
Very truly yours,




_/s/ Chad Dickerson______
Chad Dickerson
Chair, CEO & President
Etsy, Inc.


I agree to the terms of this Agreement.
/s/ Kristina Salen______
Signature


Kristina Salen     
Print Name
Dated: 10/28/16________






117 Adams Street • Brooklyn, NY 11201
    

--------------------------------------------------------------------------------






EXHIBIT A
SUPPLEMENTAL RELEASE
You and Etsy, Inc. (the “Company”) hereby enter into this Supplemental Release
(the “Supplemental Release”), which will become effective on _____.
1.    Last Date of Employment. Your last day of employment with the Company
ended on __________________ (“Effective Date”).
2.    Release of All Claims. In consideration for receiving the retention
benefits described in Section 3 of the letter agreement between you and the
Company dated as of _______________ (the “Agreement’), and to the fullest extent
permitted by applicable law, you hereby waive, release and promise never to
assert any claims or causes of action, whether or not now known, against the
Company or its predecessors, successors or past or present subsidiaries,
stockholders, directors, officers, employees, consultants, attorneys, agents,
assigns and employee benefit plans with respect to any matter, including
(without limitation) any matter related to your employment with the Company or
the termination of that employment, claims for attorneys’ fees or costs, claims
of wrongful discharge, constructive discharge, emotional distress, defamation,
invasion of privacy, fraud, breach of contract or breach of the covenant of good
faith and fair dealing, claims under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act, the New York State Human Rights Law, the New York Labor Law,
and the New York City Human Rights Law; claims under any and all other federal,
state, and local statutes, regulations, and laws of any type; and claims for any
compensation or benefits not specifically referenced in the Agreement, including
claims under any Company incentive plan, bonus plan, or severance plan).
Execution of this Supplemental Release does not bar (i) any claim that arises
hereafter, including (without limitation) a claim for breach of this
Supplemental Release, (ii) any rights you may already have to be indemnified
and/or advanced or reimbursed expenses pursuant to any corporate document of the
Company or its affiliates or applicable law, including the Indemnification
Agreement dated April 15, 2015, or your right to be covered under any applicable
directors’ and officers’ liability insurance policies, (iii) any rights to the
retention benefits set forth in the Agreement and which are owed or payable
after the date of this Supplemental Release, and (iv) any rights to vested
equity awards and any rights under any benefit plans of the Company under which
you have a vested benefit and for which amounts are payable after the Effective
Date.
3.    No Admission. Nothing contained in this Supplemental Release will
constitute or be treated as an admission by you or the Company of liability, any
wrongdoing or any violation of law.
4.    Other Agreements. Except as expressly provided in the Agreement and this
Supplemental Release, the Agreement and this Supplemental Release render null
and void all prior agreements between you and the Company and constitutes the
entire agreement between you and the Company regarding the subject matter of the
Agreement and this Supplemental Release. This


117 Adams Street • Brooklyn, NY 11201
    


    

--------------------------------------------------------------------------------

Page 11




Supplemental Release may be modified only in a written document signed by you
and a duly authorized officer of the Company.
5.    Disclosures. You hereby represent, acknowledge, and agree that you have,
prior to signing this Supplemental Release, fully disclosed to the CEO and/or
Board all information that you possess with respect to any violations, or
potential violations, of the securities laws or any other laws and regulations
with which the Company has an obligation to comply.
6.    Severability. If any term of this Supplemental Release is held to be
invalid, void or unenforceable, the remainder of this Supplemental Release will
remain in full force and effect and will in no way be affected, and the parties
will use their best efforts to find an alternate way to achieve the same result.
7.    Choice of Law. This Supplemental Release will be construed and interpreted
in accordance with the laws of the State of New York (other than their
choice-of-law provisions).
8.    Execution. This Supplemental Release may be executed in counterparts, each
of which will be considered an original, but all of which together will
constitute one agreement. Execution of a facsimile copy will have the same force
and effect as execution of an original, and a facsimile signature will be deemed
an original and valid signature.
9.    Effective Date and Revocation. You agree by your signature below that you
had, and that the Company gave you, at least twenty-one (21) days to review and
consider this Supplemental Release before signing it, and that such period was
sufficient for you to fully and completely consider all of its terms. The
Company hereby advises you to discuss this Supplemental Release with your own
attorney (at your own expense) during this period if you wish to do so. You may
accept this Supplemental Release by delivering a copy of this Supplemental
Release signed by you to me within twenty-one (21) days of the Effective Date.
You may revoke your acceptance of this Supplemental Release for a period of
seven (7) days after signing the Supplemental Release by delivering written
notification to me within that seven-day period. If you do not revoke your
acceptance of this Supplemental Release, it will be effective on the eighth
(8th) day after you sign it. If you revoke your acceptance of this Supplemental
Release, you will not be entitled to the benefits listed in Section 3 of the
Agreement. You agree that you have carefully read this Supplemental Release,
fully understand what it means, and are entering into it voluntarily.
Please indicate your agreement with the above terms by signing below.
Very truly yours,




_____________________________
Chad Dickerson
Chair, CEO & President
Etsy, Inc.






117 Adams Street • Brooklyn, NY 11201
    

--------------------------------------------------------------------------------

Page 12






I agree to the terms of this Supplemental Release.
    
Signature


    
Print Name
Dated:    






117 Adams Street • Brooklyn, NY 11201
    